Title: From John Adams to George Clinton, 26 March 1788
From: Adams, John
To: Clinton, George


          
            Dear sir
            London March 26. 1788
          
          Give me leave to introduce to you Col Smith and his Lady, two Persons in whose Welfare I am in an high degree interested.
          Mrs Smith as a young stranger will Stand in need of the Candour and benevolence of the Citizens of New York, and as your Excellencies Example and that of your Family has great Influence, let me recommend her to your Protection and Patronage and to the Friendship of your Family. They will arrive in New York probably but a few days before I shall arrive in Boston. 
          There is no present Prospect but of Peace: tho the duration of it, is very precarious. a long War between the three Empires is expected, and the other Powers seem to be in a temper, not to be idle Spectators, at least for a long time.
          It is expected in Europe that the new Constitution for the United States will be soon adopted by all. it is a general Opinion that the old one, stood in great need of a Reform, and that the projected Change, will be much for our Prosperity. a fœderal Republick of independent sovereign states was never known to exist, over a large Territory. innumerable Difficulties have been found in those which have been tried in Small Countries. The Question really Seems to be, whether the Union shall be broken; or whether all shall come under one sovereignty.— The Union is an Object of such Magnitude: that every Thing but constitutional Liberty should be sacrificed to it.—What is switzerland? What is Holland. What was Lisia, Achaia or Tuscany, in Extent & Numbers, Wealth & Power to what our states are or will be in a very few years?— But I must restrain myself and subscribe / with great Respect & Esteem, your Ex / cellencies most obedient sert.
          
            John Adams
          
         